Citation Nr: 0200836	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  01-08 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for stomach cancer (or 
tumor) on a direct basis and as secondary to exposure to 
herbicide agents.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from November 1968 to November 
1971.  The veteran's DD214 shows that he served in Vietnam 
from May 6, 1969 to April 20, 1970.  Awards and decorations 
received include National Defense Service Medal; Vietnam 
Service Medal with 3 Bronze Service Stars; Vietnamese Cross 
of gallantry with Palm; Combat Infantryman Badge; Republic of 
Vietnam Campaign Medal; and Sharpshooter (Rifle).  

This appeal arises from the July 2000 rating decision from 
the Department of Veterans Affairs (VA) Atlanta, Georgia 
Regional Office (RO) that denied the veteran's claim for 
service connection for stomach cancer.  In August 2000, the 
veteran requested a hearing at the RO before a local hearing 
officer.  A hearing at the RO was scheduled in September 
2000, to which the veteran failed to appear.  Therefore, this 
case is being processed as though the hearing request has 
been withdrawn.  

The Board notes that the veteran in November 1999 inquired as 
to the status of a July 1996 claim for service connection for 
prostate cancer.  It is noted that the claim for service 
connection for prostate cancer was denied in August 1997.  
However, there is no indication that there has been a 
response to the veteran regarding his November 1999 request.  
As the November 1999 statement may possibly be a request to 
reopen the claim of service connection for prostate cancer, 
it is referred to the RO for the appropriate action.


REMAND

After review of the record, it is conclude that additional 
evidentiary development is indicated.  It is unclear for the 
evidence on file what the exact diagnosis is for the 
veteran's stomach tumor or cancer, first noted in VA 
operative reports dating in July 1999.  In part there is a 
question as to whether there is a cancer malignancy or 
whether the tumor was benign.  The VA operative records from 
July 1999 indicate that the veteran underwent vagotomy and 
antrectomy with Heineke-Mikulicz pyloroplasty and gastric 
wedge resection and diagnoses included gastrointestinal 
autonomic neural (GAN) tumor.  It was reported that a mass 
was noted on the anterior surface of the stomach and 
pathologic examination revealed mixed stromal tumor with 
clear margins.  The VA pathology reports regarding the tumor 
dating in July 1999 and August 1999 include various diagnoses 
including a frozen section diagnosis of small spindle cell 
tumor consistent with gastrointestinal stromal tumor, 
probably benign; histopathology diagnosis of spindle cell 
tumor, confirms frozen section diagnosis, and a subsequent 
note that indicates that further immunohistochemistry 
indicates a differential diagnoses of neural sheath tumor 
(schwannoma) vs. gastrointestinal autonomic tumor.  An 
electron microscopy study was pending.  A subsequent 
treatment record from August 1999 notes that the veteran had 
a malignancy without margins and the veteran was scheduled 
for subsequent surgery.  Other records indicate, however, 
that the veteran did not need to be seen for a 
hematology/oncology consult and that the veteran had a GANs 
tumor (apparently thought to be benign).

Therefore, it must be determined what type of tumor the 
veteran had as found in July 1999, including whether it was a 
malignancy, benign, and the exact type of tumor.  If it was 
not malignant, this should be specifically set out.  
Therefore, any additional VA and private treatment records 
and pathology records should be obtained, including the 
electron microscopy report, if done, as noted in the July 
1999 VA pathology report.  Thereafter, the veteran's 
treatment records should be forwarded to an appropriate VA 
physician for an opinion. 

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2001)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issues.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These too are for application by the RO 
on remand.

Accordingly, the case is REMANDED to the RO for the 
following:

1.   The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
the new regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied.

2.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers who treated him for a 
stomach tumor since service.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  

As part of this, any VA and/or private 
pathology reports and subsequent 
treatment records, including any 
subsequent surgical records, related to 
the stomach tumor that was first noted 
pursuant to VA surgery in July 1999, 
including VA electron microscopy results, 
should be obtained.

3.  Following completion of the above 
development, the veteran's records should 
be forwarded for entry of a VA opinion on 
the issue at hand.  If needed, the 
veteran should be afforded an examination 
to complete the answers to the questions 
below.  Notification of the date, time 
and place of the examination should be 
sent to the veteran.  The entirety of the 
veteran's claims folder must be made 
available to the examiner for review 
prior to providing any opinion and/or 
prior to evaluation of the veteran.

The opinion, and examination, if 
conducted, must encompass a detailed 
review of the veteran's relevant history 
and any diagnostic testing deemed 
necessary by the examiner to determine 
the diagnosis of and the date of onset of 
the disability for which the veteran 
seeks service connection.  

The examiner should answer the following 
questions below.  In so doing, the 
examiner should respond using any 
underlined phrase.  Any such phrase 
represents the standard of proof that the 
Board uses in adjudicating claims 
involving service connection.  The 
examiner should avoid using phrases like 
"possibly", "may have", "could 
have".

I.  What is the current diagnosis of 
the veteran's stomach tumor as noted 
in VA operative reports dating 
beginning in July 1999?  

II.  Is there any malignancy in the 
aforementioned stomach tumor?

III.  If so, specify the nature of 
the stomach cancer, including, 
specifically, whether it is a 
malignant schwannoma.

IV.  If there is no malignancy, this 
should be noted specifically.

V.  Is it as least as likely as not 
that any currently diagnosed 
malignant stomach cancer had its 
onset during the veteran's service 
or is otherwise related to service?  
The underlined standard of proof 
should be utilized in formulating a 
response.  If there is no 
malignancy, is the stomach tumor 
shown to be related to service or 
in-service event or occurrence?

The reasons and bases for any conclusion 
reached should be discussed.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

4.  After the requested development has 
been completed, the RO should review the 
veteran's claim for service connection 
for stomach cancer (or tumor) both on a 
direct basis and as secondary to exposure 
to herbicide agents, in light of all the 
applicable laws and regulations, 
including the current changes to 
38 U.S.C.A. § 1116 as amended by § 201 of 
the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-
103, 115 Stat. 976 (2001).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
applicable laws and regulations and they 
should be given the opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




